Citation Nr: 0309910	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-10 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1939 to 
September 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for bilateral 
hearing loss disability. 


FINDINGS OF FACT

1.  The veteran has a current bilateral hearing loss 
disability.

2.  Hearing loss was not manifest during service and 
sensorineural hearing loss was not manifest within 1 year of 
separation from service.  Hearing loss disability is not 
attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by service and sensorineural hearing loss may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1133, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and 
is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.
 
First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a June 2001 letter, the RO informed the veteran that to 
establish entitlement to service connection, the evidence 
must show an injury in military service or a disease that 
began or was made worse during military service, or an event 
in service causing injury or disease, plus evidence of a 
current physical or mental disability, plus evidence of a 
relationship between the current disability and the disease, 
injury, or event in service.  The RO informed the veteran 
that it needed the name of any person, agency, or company who 
would have records that would help substantiate the veteran's 
claim, the address of the person, agency, or company, the 
approximate time frame covered by those records, and the 
condition for which the veteran was treated, in the case of 
medical records.  In addition, in the July 2002 statement of 
the case, the RO provided the veteran with the text of the 
regulation pertaining to service connection, 38 C.F.R. 
§ 3.303 (2002).

The RO also informed the veteran that if the service medical 
records were unobtainable, the veteran could provide 
alternate sources of information, such as statements from 
service medical personnel, "buddy" certificates or 
affidavits, state or local accident or police reports, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where the veteran 
had been treated, especially soon after separation from 
service, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the June 2001 letter, the RO informed the veteran 
that it would obtain the veteran's service medical records 
and other military service records if they were necessary.  
In addition, the RO stated that if the veteran filled out a 
consent form providing specific information about his private 
treatment history, the RO would request those records for the 
veteran.  The RO stated that although it would help the 
veteran to obtain private treatment records, it was the 
responsibility of the veteran to support his claim with the 
appropriate evidence.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The RO obtained the veteran's service medical records, which 
were incomplete due to charring from the 1973 fire at the 
National Personnel Records Center.  The RO stated that it had 
requested records from the Dallas VAMC because the veteran 
indicated on his claim form that he had had treatment there.  
However, the veteran did not provide any dates of treatment, 
and the RO did not receive any treatment records from that 
facility.  Under 38 C.F.R. § 3.159(c)(2)(i), "the claimant 
must cooperate fully with VA's reasonable efforts to obtain 
relevant records from Federal agency or department 
custodians.  If requested by VA, the claimant must provide 
enough information to identify and locate the existing 
records."  In the June 2001 letter, the RO requested the 
veteran to provide specific information about all dates and 
places of treatment.  In response, the veteran returned a 
form providing dates of treatment for bilateral hearing loss 
in service, but the veteran gave no further information about 
treatment since leaving service.  Thus the veteran has not 
provided enough information for the RO to obtain any 
treatment records that may exist.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

In an April 2001 private audiological evaluation report, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
50
65
80
LEFT
45
65
65
85
95

Speech audiometry revealed the most comfortable level, live 
voice, at 80 percent in the right ear and at 90 percent in 
the left ear.  Uncomfortable listening level was 100 percent 
in the right ear and 105 percent in the left ear.

In a December 2001 VA audiological evaluation report, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
reported
60
45
75
75
LEFT
Not 
reported 
25
25
40
50

Speech discrimination was 96 percent in the right ear and 100 
percent in the left ear.  The examiner noted that the veteran 
gave no definitive history of hearing loss that occurred 
while the veteran was on active duty.  The examiner noted 
that the tympanic membranes were dull and retracted.  The 
examiner also noted that the audiogram revealed a bilateral 
mixed hearing loss, which was significantly worse on the 
right side than on the left side.  The examiner noted that 
tympanometry revealed a type-A curve on the right and a type-
C curve on the left, and that speech recognition scores 
indicated borderline hearing on the left side and a mild to 
moderate loss on the right.  The examiner entered diagnoses 
of bilateral mixed hearing loss, bilateral chronic serous 
otitis medial, and presbycusis.

The examiner stated the following:

This veteran certainly appears to have 
chronic serous otitis media, especially 
on the right side, as well as a 
sensorineural component that I suspect is 
mostly age-related (presbycusis).  
Therefore, it is my opinion that it is 
unlikely that the veteran's current 
hearing loss and minimal tinnitus is 
related to his military service.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Service connection for sensorineural hearing loss (an organic 
disease of the nervous system) may be granted if manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2002).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides the following:

[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 
94 percent.

38 C.F.R. § 3.385 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bilateral hearing loss 
disability. 

Initially the Board notes that the veteran is not entitled to 
presumptive service connection because sensorineural hearing 
loss has not been shown to have manifested to a compensable 
degree within one year following the veteran's discharge from 
service.  See 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  The 
first objective finding of bilateral hearing loss disability 
was in April 2001, over 50 years after the veteran's 
discharge from service.  

The Board notes that based upon the findings shown in the 
April 2001 and December 2001 audiometric test reports, the 
veteran has a current bilateral hearing loss disability under 
38 C.F.R. § 3.385.  However, there is no competent evidence 
showing that the bilateral hearing loss disability was 
incurred in or aggravated by service or that it is otherwise 
due to service.  In fact, there is evidence against the 
veteran's claim that his bilateral hearing loss disability is 
related to his time in service.  In the December 2001 VA 
examination report, the examiner stated that the veteran had 
sensorineural hearing loss "that I suspect is mostly age-
related (presbycusis)."  The examiner added that it was 
unlikely that the veteran's current hearing loss and minimal 
tinnitus was related to the veteran's military service.  Thus 
this evidence clearly supports a finding that there is no 
nexus between the veteran's current bilateral hearing loss 
disability and service.  Without evidence showing a nexus 
between the veteran's current bilateral hearing loss 
disability and service, service connection cannot be granted.

The veteran is competent to report that he experienced 
hearing loss during service and his statement on NA Form 
13055, dated in June 2001, seems to imply as much.  The 
veteran is competent to make such an assertion as his ability 
to hear and an inability to hear come to him through his five 
senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, his remote post service assertion is unsupported by 
contemporaneous in-service records, records in proximity to 
separation or records dated within decades of service.  
Therefore, the Board accords less probative value to his 
remote assertion than to the medical evidence directly 
addressing the etiology of the hearing loss disability.  The 
Board also notes that the veteran did not assert that he had 
hearing loss as a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
applicable.  Regardless, as his occupational specialty was a 
construction equipment mechanic, the Board does accept that 
he was exposed to noise consistent with that occupation.  See 
38 U.S.C.A. § 1154(a).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

